Citation Nr: 1824697	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-32 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Memphis, Tennessee


THE ISSUE

Entitlement to an additional annual clothing allowance for the 2013 benefit year. 


ATTORNEY FOR THE BOARD

M. Showalter, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1973 to June 1975.  This matter is on appeal before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Medical Center (MC) in Memphis, Tennessee.

In the July 2014 statement of the case, the VAMC reversed the August 2013 decision and provided the Veteran a clothing allowance based on his use of a knee brace for his left knee disability.  Concurrently, the decision denied additional clothing allowances for the Veteran's use of a back brace, a left-handed wrist brace, or diabetic shoes.  As the Veteran continued an appeal, the Board will address whether the Veteran is entitled to an additional clothing allowances pursuant to these three other orthopedic devices. 


FINDINGS OF FACT

The Veteran does not have a service-connected disability that affects his back, wrist, or feet.  Additionally, the Veteran is not service-connected for diabetes. 


CONCLUSION OF LAW

The criteria for entitlement to an additional clothing allowance have not been met.  38 U.S.C. §§ 1162, 5107 (2012); 38 C.F.R. §§ 3.102, 3.810 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  The VCAA applies to the instant claim. 

With respect to the duty to notify, the Veteran's October 2012 VA Form 10-8678 (Application for Annual Clothing Allowance) provided notice of the criteria for entitlement to an annual clothing allowance, to include as to eligibility for more than one annual clothing allowance.  The Veteran was also notified of the evidence necessary to substantiate his claim in the decision letter dated September 2013, which informed him that his application for a clothing allowance in 2013 was denied.  A more general VCAA letter was also sent to the Veteran, which itself provided additional relevant information. The Veteran has not alleged prejudice with respect to the notice provide in this case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  As such, the Board finds that VA's duty to notify has been satisfied.

With respect to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence and the Veteran has not identified any available pertinent evidence that remains outstanding.  Accordingly, the Board finds that VA's duty to assist has been satisfied.  Neither the Veteran nor his representative identified any shortcomings in fulfilling VA's duty to notify and assist.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In conclusion, VA has met all statutory and regulatory notice and duty to assist provisions.

Clothing Allowance

A veteran who has a service-connected disability is entitled to an annual clothing allowance if (1) the disability is the loss of use of a hand or foot and an examination or hospital report discloses that the Veteran uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing because of the service-connected disability; or (2) the Under Secretary for Health (or a designee) certifies that (1) the veteran uses a qualifying prosthetic or orthopedic appliance because of a service-connected disability that tends to wear or tear clothing or (b) the veteran uses medication prescribed by a physician for a service-connected skin condition and this medication causes irreparable damage to the veteran's outergarments. 38 C.F.R. § 3.810(a)(1). Multiple clothing allowances may be provided for each orthopedic appliance or medication that affects a distinct type of article of clothing or outer garment, if the Veteran satisfies the above requirements.  38 C.F.R. § 3.810(a)(2).   

In this case, the Veteran is service connected for depressive disorder, a left knee disability, a right middle finger sprain, epilepsy, a right index finger contusion, a scar from an appendectomy, and recurrent urethritis.  As stated in the Introduction, the Veteran was provided a clothing allowance for his left knee brace used in conjunction with his left knee disability.  

The remaining claims for clothing allowances concern the Veteran's use of a back brace, a left-handed wrist brace, and diabetic shoes.  A review of the record shows that, although these devices damage the Veteran's clothing, they are not used in conjunction with a service-connected disability.  The Veteran is not service connected for a back, a left hand or left wrist disability, a foot disability, or diabetes, and has not stated that any of these devices are used for a service-connected disability.  Essentially, for the three orthopedic devices on appeal, the claims for additional clothing allowances must be denied as a matter of law because these items are not used to assist with service-connected disabilities.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (providing that where the law, and not the evidence, is dispositive of a claim, such claim should be denied because of the absence of legal merit or the lack of entitlement under the law).

The Board has considered the Veteran's statements and notes that he is qualified to report the manner in which his clothing is damaged and that the Board does not doubt the credibility of these reports.  In October 2013 correspondence, the Veteran stated that he was prescribed an analgesic balm that he applied to his "knees, legs, and to my back," which damaged his clothing.  In the August 2014 substantive appeal, the Veteran stated that he had difficulty putting his pants on over his right knee brace and that he had to purchase wide leg jeans to accommodate his brace.  These statements, however, do not permit the Board to award additional clothing allowances because the analgesic balm that damaged the Veteran's clothing was not prescribed for service-connected disabilities.  See 38 C.F.R. § 3.810. 

The preponderance of the evidence is against the claim and, accordingly, the doctrine of equipoise (the "benefit of the doubt") does not apply.  

The Board is grateful to the Veteran for his honorable service and regrets that a more favorable disposition is not permitted by law.  





ORDER

An additional annual clothing allowance for benefit year 2013 is denied.  




____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


